NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS
                                                                           FEB 03 2016

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




ANDREW R. LAKE,                                  No. 14-35503

              Plaintiff - Appellant,             D.C. No. 4:13-cv-00077-BMM

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                           Submitted February 1, 2016**

Before: THOMAS, Chief Judge, D. W. NELSON and LEAVY, Circuit Judges.

      Andrew Lake appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits and supplemental security income under Titles II and XVI of the Social


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      Lake contends that the administrative law judge (“ALJ”) erred in

determining that Lake’s carpal tunnel syndrome is not a severe impairment. The

record documented a single doctor visit that reflected a “suspect[ed]” diagnosis of

“possible tunnel neuropathy” based solely on Lake’s reported symptoms, and no

further testing or other follow up. Substantial evidence supports the ALJ’s

decision that Lake’s carpal tunnel syndrome was not a severe impairment. Ukolov

v. Barnhart, 420 F.3d 1002, 1004 (9th Cir. 2005); Smolen v. Chater, 80 F.3d 1273,

1290 (9th Cir. 1996).

      Lake contends that the ALJ erred in discrediting his symptom testimony.

The ALJ provided specific, clear, and convincing reasons for the credibility

assessment, including inconsistencies between Lake’s testimony regarding his

limitations and the medical opinions and documentary evidence. See Molina, 674
F.3d at 1112-13 (ALJ can reject claimant testimony about severity of symptoms by

offering specific, clear, and convincing reasons); Orn v. Astrue, 495 F.3d 625, 636

(9th Cir. 2007).

      Lake challenges the ALJ’s residual functional capacity (“RFC”) assessment

and resulting finding that Lake is not disabled. The ALJ posed an alternative light


                                          2
RFC assessment to the vocational expert (“VE”) that included all of Lake’s

credible limitations. The ALJ provided a reasonable and sufficient rationale and

properly relied on the VE’s expert testimony that Lake could perform his past work

as a cashier, housekeeper, and bartender, as well as the jobs of office helper and

rental clerk, all of which exist in significant numbers in the national economy. See

Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (stating that this court

will uphold the ALJ’s conclusion when the evidence is susceptible to more than

one rational interpretation); Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir.

2005).

      AFFIRMED.




                                          3